858 So.2d 356 (2003)
Larry RUSSELL, Appellant,
v.
STATE of Florida, Appellee.
No. 1D02-4793.
District Court of Appeal of Florida, First District.
October 30, 2003.
*357 Nancy A. Daniels, Public Defender, and Glenna Joyce Reeves, Assistant Public Defender, Tallahassee, for Appellant.
Charles J. Crist, Jr., Attorney General, and James W. Rogers, Assistant Attorney General, for Appellee.
PER CURIAM.
We affirm the convictions of Larry Russell and reject his claim that the trial court fundamentally erred by giving the standard jury instruction regarding the inference that arises from proof of possession of recently stolen property, on the grounds that the instruction created an impermissible mandatory presumption and constituted an improper comment on the evidence. See Walker v. State, 853 So.2d 498 (Fla. 1st DCA 2003); Currington v. State, 711 So.2d 218 (Fla. 5th DCA 1998). Russell waived certification of the question from Walker by failing to object below. Wright v. State, 789 So.2d 1246 (Fla. 1st DCA 2001), review denied, 816 So.2d 131 (Fla. 2002).
AFFIRMED.
ERVIN, BOOTH and KAHN, JJ., CONCUR.